Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a warehouse for storing storage objects.
Group II, claim(s) 9 and 10, drawn to a method for processing a storage object.
Group III, claim(s) 11-18, drawn to a warehouse for storing shelves.
Group IV, claim(s) 19 and 20, drawn to a method for processing a shelf.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a warehouse comprising the structural elements recited in claims 1 and 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsai et al. (US 2017/0305669 A1), hereafter referred to as Tsai.  Tsai teaches a warehouse (11), comprising:  a multilayer shelf that comprises a plurality of shelf layers (vertical layers of fig. 9) for storing a plurality of storage objects, wherein:  each shelf layer is divided into a plurality of first loading spaces (1111) for storing the storage objects; one or more of the first loading spaces that are in a same shelf layer of the multilayer shelf are connected in a horizontal direction (X and Y); one or more of the first loading spaces that are in different shelf layers of the multilayer shelf are connected in a vertical direction (Z); the plurality of first loading spaces of the multilayer shelf forms a plurality of parallel storage object channels, the plurality of parallel storage object channels forming a plurality of storage object circulation channels (along 113, see fig. 3), wherein:  each of the storage object circulation channels comprises two storage object channels of the plurality of parallel storage object channels, conveyance directions of the two adjacent storage object channels are opposite (see fig. 5), and first loading spaces at each end of the two storage object channels are connected such that the two storage object channels are joined to form the storage object circulation channel (see fig. 5); each of the plurality of storage object circulation channels comprises at least one first picking space (proximate 112).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a warehouse, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsai (US 2017/0305669 A1).  Tsai teaches a warehouse (11).
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a warehouse, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsai (US 2017/0305669 A1).  Tsai teaches a warehouse (11).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a warehouse, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsai (US 2017/0305669 A1).  Tsai teaches a warehouse (11).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a warehouse, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsai (US 2017/0305669 A1).  Tsai teaches a warehouse.
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a warehouse comprising the structural elements recited in claims 11 and 19, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsai (US 2017/0305669 A1).  Tsai teaches a warehouse (11), comprising:  a multilayer platform that comprises a plurality of platform layers (vertical layers of fig. 9) for accommodating a plurality of shelves, wherein:  each platform layer is divided into a plurality of second loading spaces (1111) for accommodating the shelves; one or more of the second loading spaces that are in a same platform layer of the multilayer platform are connected in a horizontal direction (X and Y), and one or more of the second loading spaces that are in different platform layers of the multilayer platform are connected in a vertical direction (Z); the plurality of second loading spaces of the multilayer platform forms a plurality of parallel shelf channels, the plurality of parallel shelf channels forming a plurality of shelf circulation channels (along 113, see fig. 3), wherein: each of the shelf circulation channels comprises two shelf channels of the plurality of parallel shelf channels, conveyance directions of the two adjacent shelf channels are opposite (see fig. 5), and second loading spaces at each end of the two shelf channels are connected such that the two shelf channels are joined to form the shelf circulation channel (see fig. 5), and each of the plurality of shelf circulation channels comprises at least one second picking space (proximate 112).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652